DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US. Pub. No. 2019/0210418, hereinafter “Hall”) in view of Anton et al. (DE102014220586, hereinafter “Anton”). A copy of English translation of Anton is used for citation purpose.
As to claim 1, Hall discloses a vehicle operation system [figure 2A, vehicle operation system], comprising:
a first vehicle [figure 2A, truck “101” in which occupant boards] in which an occupant boards; and
a second vehicle [figure 2A, load “240” and trailer “102” is towed by truck “101”] configured to be loaded on or towed by the first vehicle, the second vehicle being remotely operable by remote operation by the occupant using an operation interface of the first vehicle [figures 2A and 2C, the trailer and the load object is communicating via wireless signal “204”, “224” and “234”, paragraphs 317 and 319, the remote control is done wirelessly using mobile device and all interface].
Hall does not expressly disclose to support plural kinds of work.
Anton teaches a vehicle operation system [figure 1, “2”] comprising a first vehicle [figure 1, “3”] and a second vehicle [figure 1, trailer “4”] configured to support plural kinds of work [paragraph 2, trailer can be a caravan, a horse trailer, a boat trailer, etc., paragraph 7, camera mounted on the rear of the trailer for capturing a lateral rear space of the trailer].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle operation system of Hall to have the second vehicle configure to support plural kinds of work, as taught by Anton, in order to monitor a surrounding area of the vehicle-trailer combination (Anton, paragraph 5).
Claims 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Anton, as applied to claim 1 above, further in view of Koga et al. (US. Pub. No. 2013/0044138, hereinafter “Koga”).
As to claim 2, Hall, as modified by Anton, discloses the vehicle operation system according to claim 1, wherein:
the second vehicle includes an image capturing device configured to image vehicle surroundings of the second vehicle [Anton, figure 1, camera “7” for capturing images of a lateral rear space of the trailer paragraph 7]; and
the first vehicle includes a display device [figure 1, display unit “8”] configured to display an image imaged by the image capturing device [paragraph 7, a display unit in the towing vehicle for visualizing the image captured by the at least one camera].
Hall, as modified by Anton, does not disclose to display an image at a front windshield glass.
Koga teaches a vehicle operation system wherein a first vehicle includes a display device to display an image at a front windshield [figure 1, head-up display device to display images].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle operation system of Hall to display an image at a front windshield, as taught by Koga, in order to notify the driver of the vehicle (Koga, abstract).
As to claim 3, Hall, as modified by Anton and Koga, discloses the vehicle operation system according to claim 2, wherein the image displayed at the display device is displayed to coincide with a line-of-sight when viewing surroundings from a vehicle interior of the first vehicle through the front windshield glass [Koga, abstract, to detect a line-of-sight position of the driver, the position of an image is adjusted in accordance with the line-of-sight position detected  by the first image processing unit]. In addition, the same rationale is used as in rejection for claim 2.
As to claim 6, Hall, as modified by Anton and Koga, discloses the vehicle operation system according to claim 2, wherein:
the first vehicle is configured to detect a line-of-sight of the occupant [Koga, abstract, to detect a line-of-sight position of the driver, the position of an image is adjusted in accordance with the line-of-sight position detected  by the first image processing unit]; and
an image corresponding to a line-of-sight of the occupant detected by the line-of-sight detection device is displayed at the display device [Koga, abstract, to detect a line-of-sight position of the driver, the position of an image is adjusted in accordance with the line-of-sight position detected  by the first image processing unit]. In addition, the same rationale is used as in rejection for claim 2.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Anton, as applied to claim 1 above, further in view of Koga, further in view of Jablonski et al. (US. Pub. No. 2006/0267327, hereinafter “Jablonski”).
As to claim 4, Hall, as modified by Anton and Koga, discloses the vehicle operation system according to claim 3.
Hall, as modified by Anton and Koga, does not disclose wherein the image capturing device can be positioned at a vehicle vertical direction that corresponds to the front windshield glass of the first vehicle.
Jablonski teaches a vehicle operation system wherein an image capturing device can be positioned at a vehicle vertical direction that corresponds to a front windshield glass of a vehicle [figure 1, image capturing device “2” is positioned at a vertical direction that corresponds to front windshield glass].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle operation system of Hall to position the image capturing device at a vehicle vertical direction that corresponds to a front windshield glass of a vehicle, as taught by Jablonski, in order to realize a controlled pivoting of the outrigger, a swivel mechanism (Jablonski, abstract).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Anton, as applied to claim 1 above, further in view of Koga, further in view of Ishihara et al. (US. Pub. No. 2018/0222490, hereinafter “Ishihara”).
As to claim 5, Hall, as modified by Anton and Koga, discloses the vehicle operation system according to claim 2.
Hall, as modified by Anton and Koga, does not disclose wherein the display device displays the image at a side window glass of the first vehicle.
Ishihara teaches a vehicle operation system wherein a display device displays an image at a side window glass of a vehicle [figure 3, projection HUD “235” projects an image “240” at a side window glass of a vehicle].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle operation system of Hall to have a display device display an image at a side window glass, as taught by Ishihara, in order to enable the passenger to see the image without having to look away from the side window (Ishihara, paragraph 34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622